     Case 2:20-cv-00358-KJM-DMC Document 11 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TED KARL BLANKENHEIM,                               No. 2:20-CV-0358-KJM-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    FCA US LLC,
15                        Defendant.
16

17                   Plaintiff, who is proceeding with retained counsel, brings this civil action. On May

18   13, 2020, the Chief District Judge issued General Order 618 in light of the COVID-19 virus outbreak.

19   That order provides in relevant part:

20                           All of the court’s civil matters will continue to be decided on the
                     papers, or if the assigned Judge believes a hearing is necessary, the hearing
21                   will be held by telephone or videoconference. This applies to all matters
                     including motion hearings, case management conferences, pretrial
22                   conferences, and settlement conferences.
23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
     Case 2:20-cv-00358-KJM-DMC Document 11 Filed 05/21/20 Page 2 of 2

 1   Pursuant to General Order 618, the scheduling conference set for June 17, 2020, before the

 2   undersigned in Redding, California, is vacated and submitted on the joint scheduling conference

 3   statement filed on May 13, 2020. The Court will set a schedule for this matter by separate order.

 4                  IT IS SO ORDERED.

 5

 6   Dated: May 21, 2020
                                                            ____________________________________
 7                                                          DENNIS M. COTA
 8                                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
